Citation Nr: 1513014	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  14-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of non service-connected pension benefits in the amount of $4,366.83, to include whether the waiver request was timely received. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  He received the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before a Veterans Law Judge at a November 2014 videoconference hearing at the RO.  He was subsequently advised that the Board was unable to produce a written transcript of the hearing and he was asked to indicate whether he wanted to attend a new hearing.  He responded that he wished to attend a new hearing and he testified before the undersigned at a February 2015 videoconference hearing at the RO.  A transcript of the February 2015 hearing has been associated with his claims file.  

In February 2015, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  On October 22, 2010 the VA Debt Management Center (DMC) issued a letter notifying the Veteran of an overpayment of non service-connected pension benefits in the amount of $4,366.83 and of his right to request a waiver of the debt within 180 days.  This letter was sent to his address of record and was not returned as undeliverable.

2.  The Veteran was incarcerated at a federal prison in Texas beginning in March 2010 and he has indicated receipt of notice of the debt at issue sometime in 2011.

3.  In October 2013, more than 180 days after notification of the overpayment at issue, the DMC received correspondence from the Veteran wherein he requested waiver of the overpayment.


CONCLUSION OF LAW

The Veteran's request for a waiver of the recovery of an overpayment of non service-connected pension benefits in the amount of $4,366.83 was not timely filed.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2014).

Analysis

A request for waiver of a debt other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

If any person to whom pension is being paid is imprisoned in a Federal, State, or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 C.F.R. § 3.666 (2014).

The debt in this case was created when the Veteran was incarcerated as the result of a conviction of a felony, but failed to inform VA of his incarceration.  In a letter dated on October 22, 2010, the DMC notified the Veteran of an overpayment of non service-connected pension benefits in the amount of $4,366.83.  This letter also informed the Veteran of the right to dispute the debt and to request a waiver and stated that information regarding these options was included in the enclosed document entitled "Notice of Rights and Obligations."  The enclosed document notified him of the requirement to submit any request for a waiver of the debt within 180 days of the date of notice of the debt. 

The document entitled "Notice of Rights and Obligations" is not included in the claims file or among the Veteran's paperless records.  However, the October 2010 letter noted that enclosures were included with the letter.  Also, the Committee noted in its October 2013 decision that the DMC's Centralized Accounts Receivable Online System (CAROLS) reflected that the Veteran had been notified of his waiver rights in the October 2010 letter.  Moreover, the Veteran has not asserted that such document was not enclosed with the October 2010 letter.  Hence, applying the presumption of administrative regularity, the Board concludes that the October 2010 letter contained adequate notice of the need to a request a waiver of the debt within 180 days.  See 38 U.S.C. § 5104(a); Kyhn v. Shinseki, 716 F.3d 572, 577 (Fed. Cir. 2013) (noting that application of the presumption of administrative regularity is proper "where the presumption of regularity [is] premised upon independent legal authority").  See also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presuming VA officials acted consistently with their legal duty under 38 U.S.C. § 5104(a) to mail the Veteran notice of appeal rights).
Although a copy of the Veteran's request for a waiver is not in the claims file or among his paperless records, the Committee's October 2013 decision and an April 2014 statement of the case indicate that a waiver request was received from the Veteran in October 2013.  The Veteran has acknowledged that he was unaware of the debt for a period of time due to his incarceration.  Specifically, he reported during the February 2015 hearing that he "was in prison down in Texas and [his] mail was going to [his] old address, and [he] didn't receive word for about a year after [he] was locked up, and it was too late to file the papers, [he] thought."  See Board Hearing Transcript at 4.

As referenced above, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An allegation of non-receipt, by itself, is insufficient to rebut the presumption of regularity.  Id.

The October 2010 letter which notified the Veteran of the debt at issue in this case, of his right to request a waiver of the debt, and of the requirement that any waiver request be submitted within 180 days was sent to the Veteran's address of record at the time and was not returned as undeliverable.  There has been no document mailed to that address that has been returned as undeliverable.

Therefore, even though the Veteran has asserted that he did not receive notice of the debt at issue until approximately 1 year after the beginning of his incarceration in Texas in March 2010 because the debt notice was sent to his home address, the fact remains that the October 2010 letter was sent to his address of record at that time and was not returned as undeliverable, and neither he nor his representative have advanced any other arguments to rebut the presumption of regularity.  The Board therefore concludes that the Veteran received notice of the debt.  See 38 C.F.R. § 3.1(q) (2014) (notice means written notice sent to a claimant or payee at his or her latest address of record).  Moreover, he has not demonstrated that notice of the debt was delayed as a result of an error by the postal authorities or due to other circumstances beyond his control.  Thus, it must be presumed that the October 2010 letter was properly sent and received by the Veteran.  

Nevertheless, the Veteran acknowledged during the February 2015 hearing that he did receive notice of the debt while incarcerated (albeit delayed notice).  Even considering the Veteran's statement that he did not receive notice of the debt until approximately one year following the start of his incarceration in Texas in March 2010 and assuming that he received actual notice of the debt at any time in 2011, his October 2013 waiver request was still made well beyond 180 days of such notice.

The Veteran has claimed that he was unaware of the need to pay any money back because he was misinformed by a federal judge as to the status of his federal benefits.  In support of this claim, he submitted a court document wherein it is stated that "[t]he Court [would] not order a denial of federal benefits."  Regardless of any such possible misinformation, he was provided with actual notice of the need to repay the debt at issue by way of the October 2010 letter.  Also, persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).  

The law is clear that a request for a waiver of a debt must be made within 180 days following the date of notice of the debt.  The fact that the Veteran's waiver request was reportedly not received until October 2013 (i.e., more than 180 days following the October 2010 letter which provided notice of the debt and more than 180 days after the Veteran's reported actual receipt of the letter sometime in 2011) forecloses eligibility for a waiver.  Accordingly, his request was not timely filed and this appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 1.963(b)(2). 



ORDER

Entitlement to a waiver of the recovery of an overpayment of non service-connected pension benefits in the amount of $4,366.83 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


